     Case 5:20-cv-00919-DNH-TWD Document 8 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

ANTREL VONIQUE BROWN,

                            Plaintiff,

             -v-                                         5:20-CV-919

EQUAL JUSTICE INITIATIVE et al.,

                            Defendants.

-----------------------------------

APPEARANCES:                                             OF COUNSEL:

Antrel Vonique Brown
Plaintiff, Pro Se
367927
Macomb Correctional Facility
34625 26 Mile Road
Lenox Township, MI 48048

DAVID N. HURD
United States District Judge

                                     DECISION and ORDER

      Pro se plaintiff Antrel Vonique Brown ("plaintiff") filed this action alleging that

defendants discriminated against him in refusing to provide legal assistance. On October 20,

2020, U.S. Magistrate Judge Therese Wiley Dancks advised by Report & Recommendation

that plaintiff's complaint be dismissed based on improper venue. Dkt. No. 6. Plaintiff timely

filed objections to the Report & Recommendation. Dkt. No. 7.

      Upon de novo review of the portions of the Report & Recommendation to which

plaintiff has objected, the Report & Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1)(C).
     Case 5:20-cv-00919-DNH-TWD Document 8 Filed 02/05/21 Page 2 of 2




       Therefore, it is

       ORDERED that

       1. Plaintiff's complaint is DISMISSED for improper venue.

       The Clerk of the Court is directed to serve a copy of this Decision and Order upon

plaintiff in accordance with the Local Rules.

       IT IS SO ORDERED.



Dated: February 5, 2021
       Utica, New York.




                                                -2-
